Citation Nr: 1819988	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from March 1966 to March 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that hearing is of record.


FINDING OF FACT

Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's PTSD is due to his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In April 2009, the Veteran filed his claim to reopen his service connection claim for PTSD, which he asserts is due to his service in the Republic of Vietnam.  His military service records show that he was awarded a Bronze Star Medal for his outstanding and meritorious service in connection with military operations against a hostile force in the Republic of Vietnam.

In January 2018, the Veteran testified that his PTSD stressors were from his service in Vietnam, which VA has conceded.

In January 2018, the Veteran's physician Dr. Adam Getzels reported that the Veteran was diagnosed with PTSD based on stressors experienced during his service in Vietnam.

Although other medical opinion has reached the opposite conclusion regarding the Veteran's PTSD, the evidence for and against the Veteran's claim is in at least relative equipoise.

As such, the criteria for service connection for PTSD have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for PTSD is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


